DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

As a result of a newly found prior art, in the IDS dated 03/07/2022, a new Office Action follows:

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4, 7-8, 10, 17-18, 22, 24, 31-32, and 35 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cho et al. (US 2018/0165533).

Regarding claims 1 and 35, Cho discloses a display device (Fig. 4, (440), and Fig. 5, (501) comprising a display substrate (Figs. 10-13, substrate where all display components are disposed on) comprising a display area (Fig. 6, (601, 611, and 621)) comprising a first display sub-area (Fig. 6, (601), and Fig. 14, (1420) and a second sub-area (Fig. 6, (611, 621) and Fig. 14, (1410)), wherein: a distribution density of pixels in the first display sub-area (Fig. 8B, [0131, 0132], and Fig. 14, (1420)) is higher than a distribution density of pixels in the second display sub-area (Fig. 8A, [0131, 0132] and Fig. 14, (1410)) wherein the first display sub-area (Fig. 14, (1420) comprises a plurality of first pixel elements (1420a, 1420b) and second pixel elements (1420c, 1420b) arranged adjacent to each other (See Fig. 14, (1420), wherein the first pixel elements comprise a first sub-pixel (1420a, (R) and a second sub-pixel (1420b, (G), and the second pixel elements comprise a third sub-pixel (1420c, (B) and a second sub-pixel (1420b, (G); and the second display sub-area (Fig. 14, (1410) comprises a plurality of third pixel elements (1410a, 1410b, 1410c), and the third pixel elements comprise a first sub-pixel (1420a, (R), a second sub-pixel (1420b, (G), and a third sub-pixel (1420c, (B) arranged adjacent to each other (See Fig. 14, (1410).

As to claim 4, Cho discloses the first display sub-area (Fig. 6, (601), and Fig. 14, (1420) is arranged to surround the second display sub-area (Fig. 6, (611, 621), and Fig. 14, (1410)).

As to claim 7, Cho discloses in a case that the first display sub-area and the second display sub-area form a consecutive display area (see Fig. 5, (501 and 531, consecutive display area, Fig. 6, (601, 621, consecutive display area, and Fig. 14, (1420, 1410, consecutive display area) and a shape of the display area is substantially a rectangle (see Fig. 14, display area including first (1420) and second (1410) display sub-areas, has substantially a rectangular shape), the second display sub-area is located at a corner of the display area (second  display sub-area (Fig. 6, (621) and Fig. 14, (1410) is located substantially at the bottom corner).

As to claim 8, Cho discloses an area of the second display sub-area (Fig. 6, (611, 621), and Fig. 14, (1410)) is smaller than an area of the first display sub-area (Fig. 6, (601), and Fig. 14, (1420). (Clearly, the second display sub-area is smaller than the first display sub-area).

As to claim 10, Cho discloses in the third pixel element in the second display sub-area (Fig. 8B, 802a, 802b, 802c), the first sub-pixel (802a) and the third sub-pixel (802c) are arranged in a same row, and the second sub-pixel (802b) is located in an adjacent row to the row in which the first sub-pixel and the third sub-pixel are located (see Fig. 8B, (802b) being in a different row compared to the row where (Fig. 8B, 802a and 802c) are located.

As to claim 17, Cho discloses in a case that in the third pixel element in the second display sub-area, the first sub-pixel and the third sub-pixel are arranged in a same row, and the second sub-pixel is located in an adjacent row to the row in which the first sub-pixel and the third sub-pixel are located (See claim 10, above), in a same third pixel element, an orthographical projection of a center of the second sub-pixel (Fig. 8B, (802b)) onto a line connecting a center of the first sub-pixel (Fig. 8B, (802a) with a center of the third sub-pixel (Fig. 8B, (802c) lies between the center of the first sub-pixel, and the center of the third sub-pixel (the center of the second sub-pixel (Fig. 8B, (802b)) coincides precisely with the middle point of a line between the centers of the first sub-pixel (Fig. 8B, (802a) and the third sub-pixel (Fig. 8B, (802c)).

As to claim 18, Cho discloses that shapes of the first sub-pixels (1410a), the second sub-pixels (1410b), and the third sub-pixels (1410c) are substantially same in the second display sub-area (Fig. 14, (1410) ([155, 156] (triangular shapes).

As to claim 22, Cho discloses, in a case that shapes of the first sub-pixels, the second sub-pixels, and the third sub-pixels are substantially same in the second display sub-area (See claim 18, above), a light-emitting area of a second sub-pixel (Fig. 14, (1410b) is smaller than or substantially equal to a light-emitting area of a first sub-pixel (Fig. 14, (1410a)[0151, 0155, 0156], and a light-emitting area of a second sub-pixel (Fig. 14, (1410b) is smaller than or substantially equal to a light-emitting area of a third sub-pixel (Fig. 14, (1410c), in the second display sub-area (Fig. 14, 1410) )[0151, 0155, 0156]; wherein a light-emitting area of a first sub-pixel (Fig. 14, (1410a) is substantially equal to a light-emitting area of a third sub-pixel (Fig. 14, (1410c) in the second display sub-area (Fig. 14, (1410) [0151, 0155, 0156]).(The light emitting areas or regions having same shapes, and substantially the same sizes, and thereby the same density, will also have consequently at least substantially the same light emitting area).

As to claim 24, Cho discloses the first pixel elements (Fig. 14, (1420a, 1420b) and the second pixel elements (Fig. 14, (1420c, 1420b) are arranged alternately in the column direction (See Fig. 14, (1420), (RG, BG, RG, BG…), and the first pixel elements (Fig. 14, (1420a, 1420b) and the second pixel elements (Fig. 14, (1420c, 1420b) are arranged alternately in the row direction (Fig. 14, (1420), RGRGR…BGBGB…), in the first display sub-area (Fig. 14, (1420); wherein the second sub-pixel (G) and the first sub-pixel (R) in each first pixel element (1420a, 1420b) are arranged in a same row (see R-G is same row), and the second sub-pixel (G) and the third sub-pixel (B) in each second pixel element (1420c, 1420b) are arranged in a same row (See B-G in the same row), in the first display sub-area (Fig. 14, (1420); and for the first pixel element (1420a) and the second pixel element (1420b) adjacent in the row direction (R-G), the second sub-pixel in the first pixel element (See Fig. 8A, the second sub-pixel (801b, G); is not immediately adjacent to the second sub-pixel in the second pixel element (See Fig. 8A, the G on the second row); wherein a light-emitting area of a first sub-pixel (Fig. 8A, (R) and Fig. 14, (R)), a light-emitting area of a second sub-pixel(Fig. 8A, (G) and Fig. 14, (G)), and a light-emitting area of a third sub-pixel (Fig. 8A, (B) and Fig. 14, (B))are substantially same in the first display sub-area [0151, 0155, 0156]).(The light emitting areas or regions having same shapes, and substantially the same sizes, and thereby the same density, will also have consequently at least substantially the same light emitting area).

As to claim 31, Cho discloses 24, wherein the sub-pixels in the first pixel elements are arranged in a same order (see Fig. 14, (1420a, 1420b, (RGRGR…), and the sub-pixels in the second pixel elements are arranged in a same order (Fig. 14, (1420c, 1420b, (BGBGB…), in the first display sub-area (Fig. 14, (1420).

As to claim 32, Cho discloses a shape of at least one of a first sub-pixel (FIG. 8B, (802a), and a third sub-pixel (Fig. 8B, (802c) in the second display sub-area (Fig. 8B) is substantially same as a shape of a first sub-pixel in the first display sub-area (Fig. 8A, (801a); wherein a shape of one of a first sub-pixel and a second sub-pixel in the first display sub-area (Fig. 8A, (801a or 801b) is substantially same as a shape of a second sub-pixel in the second display sub-area (Fig. 8B, (802b); wherein the shape of the first sub-pixel is at least one of a rectangle and a hexagon (Fig. 14, (1420a)).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cho et al. (US 2018/0165533) in view of DeLuca (US 2015/0371612).

As to claim 2, Cho discloses at least part of sides of the second display sub-area (Fig. 6, (611, 621) and Fig. 14, (1410) almost coinciding  with at least a part of sides of the display area (Fig. 6, (601), and Fig. 14, (1420)), and the other sides of the second display sub-area (Fig. 6, (611, 621) and Fig. 14, (1410) are surrounded by the first display sub-area (Fig. 6, (601), and Fig. 14, (1420); wherein the first display sub-area and the second display sub-area are arranged in a row direction, or the first display sub-area and the second display sub-area are arranged in a column direction (Second display aub-area, Fig. 6, (611, 621) and Fig. 14, (1410) and first display sub-area (Fig. 6, (601), and Fig. 14, (1420), are arranged in a column, or vertical direction with respect to each other. 
However, Cho does not specifically disclose at least part of sides of the second display sub-area completely coinciding  with at least a part of sides of the display area.
Analogous art DeLuca (See Fig. 1, [0019] having first region (20) having lower pixel density than second region (22), discloses at least part of sides of the second display sub-area (Fig. 7A, 7B, (22) completely coinciding  with at least a part of sides of the display area (Figs. 7a, 7B, (20) [0035]. 
It would have been obvious to one of ordinary skill in the art at the time of filing to have the completely coinciding side on both display sub-areas, at taught by DeLuca, in the device of Cho, because it is a design choice, for a user or designer, during manufacture, or in a lab environment to decide whether to locate the second region (22), at a left side, a bottom side, centrally relative to the first region (20), or a corner, as a preference to obtain the desired result [0035]. 

Claim(s) 40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cho et al. (US 2018/0165533) in view of Peng et al.  (WO 2014114178).

As to claim 40, Cho does not specifically disclose a fine metal mask for fabricating the display substrate wherein the fine metal mask comprises a plurality of opening areas corresponding in shape and position to the first sub-pixels, the second sub-pixels, or the third sub-pixels.
Analogous art, Peng discloses a fine metal mask for fabricating the display substrate (Fig. 11(a) and 12, (60B) and Background technique)) wherein the fine metal mask (Fig. 11(a) and 12, (60B) comprises a plurality of opening areas corresponding in shape and position to the first sub-pixels(Fig. 11(a), the second sub-pixels (Fig. 11(b), or the third sub-pixels (Fig. 11(c)) (See Figs. 11(a)-11(c), and 12, and paragraphs referring to (Figs. 11(a)-11(c), and 12).
It would have been obvious to one of ordinary skill in the art at the time of filing to have the metal mask with openings, as taught by Peng, in the device of Cho, thereby increasing the strength of the metal mask, and realizing the manufacture of a high-resolution organic light-emitting display (See paragraphs referring to (Figs. 11(a)-11(c), and 12).  



Allowable Subject Matter
Claims 27-28, and 37-39 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  Claims 27-28, and 37-39 are indicated as allowable since certain key features of the claimed invention are not taught or fairly suggested by the prior art. In claim 27, “the second sub-pixel and the first sub-pixel in the first pixel elements are staggered in rows and columns, and the second sub-pixel and the third sub-pixel in the second pixel elements are arranged in a same row; and the first pixel element and the second pixel element adjacent in the column direction are a group of pixels, and in a same group of pixels, the second sub-pixel in the first pixel element, and the third sub-pixel in the second pixel element are arranged in a same row, and the second sub-pixel in the first pixel element, and the second sub-pixel in the second pixel element are located in a same column”. In claim 37, “receiving raw image data; for the sub-pixels in the first display sub-area, determining a target grayscale of the sub-pixel according to an initial grayscale of a sub-pixel in the raw image data, corresponding to the sub-pixel; for the sub-pixels in the second display sub-area, determining a target grayscale of the sub-pixel according to a light-emitting area of the sub-pixel, the distribution density of pixels in the second display sub-area, and an initial grayscale of a sub-pixel in the raw image data, corresponding to an area comprising the sub-pixel; and driving the sub-pixels in the display substrate to display at the target grayscales”. The closest prior art of record, Cho (US 2018/0165533), see above rejection, singularly or in combination with other prior art, fails to anticipate or render the above underlined limitations obvious, together with all the other limitations of the claims. 

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Applicant's submission of an information disclosure statement under 37 CFR 1.97(c) with the fee set forth in 37 CFR 1.17(p) on 03/07/2022 prompted the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 609.04(b).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICARDO OSORIO whose telephone number is (571)272-7676. The examiner can normally be reached M-F 9 AM-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LUNYI LAO can be reached on (571)272-7671. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RICARDO OSORIO/Primary Examiner, Art Unit 2692